Citation Nr: 0939069	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1978 to 
March 1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from An August 2006 rating decision.


FINDING OF FACT

The Veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The Veteran's military service does not meet threshold 
service eligibility requirements for VA non-service-connected 
pension benefits. 38 U.S.C.A. §§ 101, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3), 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to Veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the Veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A Veteran meets the service requirements of that section if 
he or she served in active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

The Veteran's DD-214 indicates that he served on active duty 
from July 1978 to March 1981; and the Veteran has not 
contested this assertion.  Thus, the Veteran's service did 
not fall during a wartime period; and his service therefore 
does not fulfill the requisite requirement for pension 
benefits.  Therefore, the Veteran's appeal is denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law).

Because the application of the law to the undisputed facts is 
dispositive of the claim on appeal in this case, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


